 412DECISIONSOF NATIONALLABOR RELATIONS BOARDSheetMetalWorkers'InternationalAssociation,AFL-CIO, Local No.99andThe Brower Companyand Acoustical ApplicatorsLocal No.1982, affil-iated with the United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Case 19-CD-185February 15, 1972ing of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONSSheet Metal Workers and Acoustical Applicators arelabor organizations within the meaning of Section 2(5)of the Act.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following aSection 8(b)(4)(D) charge filed on June 8, 1971, by TheBrower Company (referred to as the Employer). Thecharge alleged that on or about June 8, 1971, SheetMetal Workers' International Association, AFL-CIO,Local No. 99 (referred to as Sheet Metal Workers),engaged in certain activity proscribed by the Act withan object of forcing or requiring the assignment ofcertain work described below to employees representedby Sheet Metal Workers rather than to employeesrepresented by Acoustical Applicators Local No. 1982,affiliated with the United Brotherhood of Carpentersand Joiners of America, AFL-CIO (referred to asAcoustical Applicators).A hearing was held at Seattle, Washington, on Octo-ber 4, 5, and 6, 1971, before Hearing Officer Joseph L.Davis. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to produce evidence bear-ing on the issues. Thereafter all parties filed briefs insupport of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer is a State of Washington corporationwith its principal place of business located at Seattle,Washington, where it is engaged in, among otherthings, the installation of acoustical ceilings and parti-tions.During the past year the Employer purchasedsupplies and materials valued in excess of $50,000 fromsources outside the State of Washington. We find thatthe Employer is engaged in commerce within the mean-195 NLRB No. 81IIITHE DISPUTEA. Background and Facts of the DisputeMorrison Knudson is the prime contractor at thepassenger expansion project of the Seattle-Tacoma,Washington, International Airport. It awarded a sub-contract to the Employer for the installation of acousti-cal ceilings.About 80 percent of the ceiling designrequires the use of the Donn Paraline product. Theremainder of the project will be completed with a stan-dard acoustical ceiling product. The SheetMetalWorkers claims only the Donn Paraline work. At thetime of the hearing, the Employer had completed 50percent of its commitment.The Employer is engaged in the business of installingacoustical ceiling systems. It employs a permanentwork force of 25-30 acoustical workers. They are mem-bers of the Acoustical Applicators. Almost all of theEmployer's acoustical ceiling jobs are wholly per-formed by such members. It employs no sheet metalworkers.On February 1, 1971, the Employer assigned thework of installing the Donn Paraline ceiling at theSeattle-Tacoma airport to its own employees who aremembers of the Acoustical Applicators. Thereafterthese employees began work on the job. In early April1971, Glen L. Arnold, business representative of SheetMetalWorkers, asked the Employer's manager ofacoustical sales, Robert L. Kopp, about employing acomposite crew of sheet metal workers and acousticalworkers. Kopp said that he would let Arnold knowafter he talked to other company officials. However,Kopp made no change in the job assignment.Thereafter, about June 8, Austin St. Laurent, execu-tive secretary of the Seattle Building and ConstructionTrades Council, informed the prime contractor's resi-dent manager (Earl C. Gregg) and the Employer'spresident (Edward E. Saberhagen) that the jobsitewould be picketed if the Employer did not assign theceiling installation work to sheet metal workers. St.Laurent claimed the work on the basis of a decision ofthe National Joint Board for the Settlement of Jurisdic-tionalDisputes.On June 9, Sheet Metal Workers' Business Repre-sentative Arnold told representatives of the Carpenters'District Council, with which Acoustical Applicators isaffiliated, that the Sheet Metal Workers would picket SHEET METAL WORKERS'INTL ASSN.413the airport job if the Employer did not abide by theJoint Board decision.On June 22,employees of F. B.Gardner, one of the subcontractors at the airport job,who were also Sheet Metal Workers'members,ceasedwork,apparently in support of their fellow sheet metalworkers who were seeking the ceiling installation work.B.The Work in DisputeThe disputed work involves the installation of DonnParaline acoustical ceilings at the passenger expansionproject of the Seattle-Tacoma,Washington,Interna-tional Airport.C. TheContentionsof theParties1.The Employer contends that Sheet Metal Workersviolated Section 8(b)(4)(D)of the Act by exerting coer-cive pressure upon it, upon the prime contractor (Mor-rison Knudson),and upon Acoustical Applicators tocompel the Employer to assign the installation of DonnParaline acoustical ceilings,previously assigned by theEmployer to its own employees represented by Acous-ticalApplicators,to sheet metal workers representedby Sheet Metal Workers. On the merits,the Employercontends that the work has been assigned to its em-ployees represented by the Acoustical Applicators andsuch work should properly be awarded to them.2.At the outset of the hearing Sheet Metal Workersmoved to quash the Notice of Hearing on two grounds:the Board does not have probable cause to believe aviolation has occurred;and a decision of the NationalJoint Board for the Settlement of Jurisdictional Dis-putes is dispositive of the work assignment issue. TheHearing Officer referred the motion to the Board. Onthe merits,Sheet Metal Workers contends that the dis-puted work belongs to its members on the basis ofhistorical area practice.It also asserts that the reasonfor the Employer's assignment to members of Acousti-cal Applicators was to avoid employment of minorityapprentices.3.Acoustical Applicators maintains that the Em-ployer's assignment to its members is supported bysubstantially the same factors relied on by the Em-ployer.D. Applicability of theStatuteBefore the Board proceeds with a determination ofdispute pursuant to Section 10(k) of the Act, it must besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.On June 8,1971, Executive Secretary St. Laurent ofthe Seattle Building and Construction Trades Council,with which Sheet Metal Workers is affiliated,informedboth the prime contractor'smanager and the Em-ployer'spresident that the installation of the DonnParaline ceiling on the airport job should be assignedto sheet metal workers in accord with the decision ofthe Joint Board and, if not, picketing would occur.Sheet Metal Workers'Business Representative Arnoldcommunicated the same message the next day to arepresentative of the Acoustical Applicators.On June22, Sheet Metal Workers'members, who were em-ployees of another contractor on the site,ceased work,seemingly to protest the Employer's work assignment.Sheet Metal Workers argues that these facts do notshow reasonable cause to believe the statute was vi-olated because there is no showing that St. Laurent wasspeaking for Sheet Metal Workers.It further arguesthat there is no showing that it was responsible for thewalkout by subcontractor B. F. Gardner's sheet metalemployees, a walkout which occurred after the chargewas filed.As to the statement made by its agent, Ar-nold, Sheet Metal Workers argues that it is no basis forthe charge because it occurred after the charge was filedand was not made to the Employer but only to Carpen-ters'Council or Acoustical Applicators'local repre-sentatives.The Board is only required to find that there is rea-sonable cause to believe that Section 8(b)(4)(D) hasbeen violated before making a determination of thedispute out of which the alleged unfair labor practicehas arisen.SheetMetal Workers is a member of theSeattle Building and Construction Trades Council. TheCouncil's executive secretary,St.Laurent,pressed theSheet Metal Workers' claim to the disputed work. St.Laurent was himself a member of Sheet Metal Work-ers, a previous business agent of that Union, and adelegate from it to the Council.St.Laurent's threat topicket made to the Employer's president and to theresidentmanager of the prime contractor unless thedisputed work was assigned to Sheet Metal Workers,Sheet Metal Workers'Representative Arnold's similarstatement to Carpenters' District Council representa-tives,and Sheet Metal Workers'members'subsequentwalkout on another part of the job being performed bya subcontractor,establisha prima faciecase supportingthe alleged violation.We find on the above evidence,and the entire record,that there is reasonable cause to believe that Section8(b)(4)(D)has been violated and that the dispute isproperly before the Board for determination under Sec-tion 10(k) of the Act.SheetMetalWorkers also contends that the Re-gional Director erred in not dismissing the charge priorto the hearing because the parties had agreed upon avoluntary method of adjustment of the dispute.It relieson the decision of the National Joint Board for theSettlement of Jurisdictional Disputes.The Joint Boardissued a decision after referral from the Sheet MetalWorkers.Neither Acoustical Applicators nor the Em-ployer was a party to the proceeding leading to the 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision.Acoustical Applicators had withdrawn fromthe Joint Board and the Employer was never a party toit.TheBoard is charged with the resolution of thesejurisdictional disputes"unless the parties to the under-lying dispute settle the case or agree upon a method forsettlement."N.L.R.B. v. Plasterers' Local No. 79, 404U.S. 116. Allof the necessary parties had not agreed tobe bound bythe Joint Board's decision or any othervoluntarymethod of adjustment for the settlement ofthe dispute within the meaning of Section10(k) of theAct. Accordingly,we find no merit in this contentionof Sheet Metal Workers.For the foregoing reasons, we deny the Sheet MetalWorkers' motion to quashthe Noticeof Hearing.E.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factors.Inter-national Associationof Machinists, Lodge No. 1743 (JA. Jones ConstructionCo.),135NLRB1402, 1410-11.Only two other Donn Paraline acoustical systemshave been installed in the area.These were located atSeattle Community College and Ingram High School.The Employer was the contractor on the Seattle Com-munity College job. On both jobs the work was per-formed by carpenters,principally acoustical workers.SheetMetal Workers' Respresentative Arnold tes-tified that his Union had not claimed the CommunityCollege job because he discovered the assignment toacoustical workers when the job was 75-80 percentcompleted,and that Employer Manager Kopp told himthat the type of ceiling job was singular and would notbe used again soon.Sheet Metal Workers asserts, in'itsbrief,that the Donn Paraline system is consideredmetal pan ceiling work,which sheet metal workershave installed in the Seattle area for many years. How-ever,the record shows that the Donn Paraline systemrepresents a further development of the standard orconventional acoustical ceiling which SheetMetalWorkers has not previously claimed.We find that the company and industry practicesfavor assignment to acoustical workers.1.Collective-bargaining agreementThe Employer has a collective-bargaining agreementwith the Acoustical Applicators.It has entered intosuch contracts with that labor organization since 1952,when Acoustical Applicators was formed.It has nocollective-bargaining agreement with SheetMetalWorkers.The Employer'scontinuing collective-bargainingagreements with Acoustical Applicators is a factor fa-voring assignment of the work to employees repre-sented by Acoustical Applicators.2.Company and industry practicesThe Employer has been in the business of installingacoustical ceilings for many years.It has a nucleus of25-30 carpenter employees,who are members ofAcoustical Applicators,to perform this work. Otheremployers in the area who are in a like business alsoemploy principally members of Acoustical Applica-tors.'The Employer employs no sheet metal workers.The Donn Paraline ceiling is a suspended acousticalceiling.The standard acoustical ceiling is a suspendedgrid system with acoustical pads dropped into the gridsquares. The Donn Paraline ceiling is composed of sub-stantially the same component parts as the standardacoustical ceiling in general use in the area. It differsprincipally in that its fascia styling is longitudinalrather than square.This design is accomplished bysnapping metal beams onto the acoustical frames.CfLathers Union Local 104, etc(The Blaine Petty Company),186NLRB No 70 at sec III, E3.Relative skillsAcousticalApplicatorsmembers have devotedthemselves exclusively to suspended acoustical ceilingwork for more than 20 years.Their jobs require special-ized experience and skill.They undergo a 4-year ap-prenticeship which includes extensive training and ex-perience in acoustical work. Acoustical Applicatorshas more than 100 members trained to perform ceilinginstallation work.Sheet Metal Workers has no formal training coursein ceiling installation.Members select their own spe-cialty after an initial apprenticeship in their basic field.They gain their skill on their own,working on a job.Sheet Metal Workers'Representative Arnold testifiedthat the Union had 20 or 25 members qualified to in-stall the type of ceiling in dispute. He named about ahalf dozen men, of whom two or three appear to havebeen Acoustical Applicators'members. The metal panwork which sheet metal workers have done in the pastis declining because of the relatively higher cost of suchceilings.The ceiling installation work itself is a precision op-eration.It requires perfect alignment in relation tofloors below and to other installations such as lightsand decorative and structural parts which enter or jointhe ceiling. Alignment is a primary concern in install-ing ceilings to meet unconstructed walls as well as inmeeting the portions of the ceiling that are worked onseparately by other contractors performing construc-tion work. Acoustical Applicators'members on the jobhave been exercising these skills to the satisfaction ofthe prime contractor. SHEET METAL WORKERS' INTL ASSN.415The factor of training and skill thus supports anaward to acoustical workers.its own employees. We therefore find no merit in theSheet Metal Workers' contention.4.Efficiency and economyThe DonnParaline ceilingsystem is only a portionof the ceiling to be installed at the jobsite. Sheet MetalWorkers claims only that portion. If the Employerwere to divide the work between acoustical workersand sheet metal workers, the former would be idle somepart of the working time while they waited for sheetmetalworkers to clip on the beam or pan. They wouldhave to wait to do layout, leveling, or aligning of thesuspension system.Sheet Metal Workers contended at the hearing thatitsmembers could perform all the duties required.Apart from whether their skills match those of thetrained acoustical workers, the record casts doubt onwhether SheetMetalWorkers has enough trainedmembers to perform the work. Its representative tes-tified that at any one time he could call on eight work-ers, and the Employer would be free to hire any othersneeded if Sheet Metal Workers could not supply them.The Employermaintainsa permanent nucleus of 25-30acousticalworkers. Its work force on the airportproject is 20. The Employer thus has no assurance ofa continuous, available work force from Sheet MetalWorkers.We find that the factors of efficiency and economyfavor an award to acoustical workers.5.Allegation of racial biasSheetMetal Workers contends that the Employerwas considering assignment to employees representedby Sheet Metal Workers but did not do so because itwould have been required to employ minority sheetmetal apprentices. There is no evidence to support thatcontention. The Employer assigned the work to its ownacoustical workers in February 1971. In April, SheetMetal Workers claimed the work. At that time its rep-resentative,Arnold, advised the Employer's ManagerKopp that court decisions had ordered Sheet MetalWorkers to refer minority apprentices. Kopp testifiedthat court orders applicable to Sheet Metal Workersdid not influence the Employer's officials in not chang-ing the work assignment, made 2 months earlier. Therecord shows that the Employer made, and continued,the assignment in accord with usual practice to utilizeCONCLUSIONSOn all the evidence, we determine this jurisdictionaldispute in favor of acoustical workers and find thatemployees of The Brower Company represented byAcoustical Applicators, rather than sheet metal work-ers represented by Sheet Metal Workers, are entitled toperform the work of installing Donn Paraline acousti-cal ceilings at the passenger expansion project of theSeattle-Tacoma,Washington, International Airport.The collective-bargaining agreement, company andarea practices, relative skills, and efficiency andeconomy of operations are factors which cause us toreach this result. In making this determination, we areawarding the work in issue to the Employer's em-ployees represented by Acoustical Applicators, and notto Acoustical Applicators or its members. The deter-mination is limited to the particular dispute which gaverise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings, the National Labor Relations Boardhereby makes the following determination of dispute:1.Employees who are employed by The BrowerCompany as acoustical workers and represented byAcoustical Applicators Local No. 1982, affiliated withthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are entitled to perform the workof installing Donn Paraline acoustical ceilings at thepassenger expansion project of the Seattle-Tacoma,Washington, International Airport.2. Sheet Metal Workers' International Association,AFL-CIO, Local No. 99, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire The Brower Company, Seattle, Washington, toassign such work to individuals represented by thatlabor organization.3.Within 10 days from the date of this Decision andDetermination of Dispute, Sheet Metal Workers' Inter-national Association, AFL-CIO, Local No. 99, shallnotify the Regional Director for Region 19, in writing,whether it will refrain from forcing or requiring TheBrower Company, by means proscribed by Section8(b)(4)(D), to assign the work in dispute to employeesrepresented by Sheet Metal Workers, rather than toemployees represented by Acoustical Applicators.